 In theMatter Of HILARYYOUNG,D/B/AYOUNGPATROL SERVICEandSHIPCLERKS'ASSOCIATION,LOCAL 34, ILWU, CIO I'CaseNos. 90-R-1768 and 20-C-100V-Decided December 9, 1947Mr. Thomas J. Davis, Jr.,for the Board.Dreher, McCarthy and Erickson, by Messrs. Erlando 0. EricksonandFrank J. McCarthy,of San Francisco, Calif., for the respondent.Gladstein, Andersen, Resner and Sawyer,byMessrs.George R.AndersenandEwing Sibbett,of San Francisco, Calif., for the Union.Messrs. Hal C. BanksandWalter F. Lambertz,of San Francisco,Calif., for the Seafarers.DECISIONANDORDEROn March 24, 1947, Trial Examiner J. J. Fitzpatrickissued hisIntermediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe respondent had not engaged in and was not engaging in certainother unfair labor practices, as alleged in the complaint.He furtherfound that the respondent had interfered with the election conductedby the Board among the respondent's employees on September 3 and 4,1946, for the purpose of determining a collective bargaining represen-tative, and recommended that the election be set aside.Thereafter,the respondent, the Union and the Seafarers filed exceptions to theIntermediate Report.The respondent also filed a supporting brief .3The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Thei In the pleadings and in the record the name of the Respondent is sometimes misspelledHillary,and the charging union is incorrectly refereed to as "Ship Clerks' Association,Local 34, Gatemen's and Watchmen'sUnit, ILWU, CIO "2These two cases were consolidated by order of the Board dated December 2, 1946.8The Union subsequently filed a supplemental memorandum dealing with the impact ofthe National Labor Relations Act, as amended,to which the respondent filed a reply.75 N. L R. B , No. 51.404 YOUNG PATROLSERVICE405rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs and memoranda filed by therespective parties, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommendations,with the exceptions and modifications noted below 41.The Trial Examiner found, as fully set forth in the copy of theIntermediate Report attached hereto, that by the conduct and state-ments of certain of his supervisory employees the respondent inter-fered with, restrained, and coerced his employees in the exercise ofthe rights guaranteed them in Section 7.We agree with this conclu-sion.We limit the grounds for our finding, however, to SergeantGleason's activities in behalf of the Seafarers, Sergeant Brown's state-ment to employee MacDougall, Brown's statement to employee Gandyand Manager Ray's statement to employee Ormsby.2.The Trial Examiner found that Hans Plaehn was entitled to aship assignment, and that Manager Ray's criticism of him clearlyimplied that he was about to be discharged.The Trial Examineraccordingly found that the respondent had discharged Plaehn andthat by such discharge the respondent had discriminated as to hireand tenure of employment to discourage membership in the Unionand encourage membership in the Seafarers.We do not concur inthis finding.The evidence, as the Trial Examiner found, disclosesno improper motive for the removal of both Plaehn and Walsh fromtheir jobs on the 19th Avenue Pier. On July 25, 1946, both men weretold not to go to work the following day but to report to the office.Walsh, on reporting, was assigned to a ship.There is no reason todoubt the respondent's contention that he was prepared to accordsimilar treatment to Plaehn.We do not agree with the Trial Exam-iner's conclusion that Manager Ray's criticism clearly implied thatPlaehn was about to be discharged. This criticism, in our opinion,was merely an explanation of the respondent's action in removingPlaehn from his 19th Avenue Pier job. This is indicated by Plaehn'sown testimony that Ray said he was "too long onthatjob." (Italicssupplied.)Nor does it appear that Plaehn understood Ray's criti-cism as an indication that he was about to be discharged.On thecontrary, it appears that Plaehn was incensed by Ray's criticism andchose to terminate his employment.As Plaehn testified, the "laziness"charge "boiled" him up and he- then threw his equipment on thecounter.Moreover, when Ray declared that Plaehn was not fired but* Those provisions of Section 8 (1) and (3) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated,are continued in Section 8 (a) (1) and8 (a) (3) of the Act as amendedby Labor ManagementRelationsAct, 1947. '406DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad quit; Plaehn admittedly raised no issue.We do not agree thatthis latter statement confirms the conclusion that Plaehn was aboutto be discharged.We think that Plaehn's action indicated to therespondent that there was no purpose in discussing a transfer to a shipassignment, and that Plaehn's hasty action thus foreclosed any suchtransfer.Our conclusion that Plaehn was not discriminated against'is supported further by the fact that the record reveals nothing inPlaehn's union activities to invite more rigorous treatment by therespondent in his case than in the case of Walsh, who was also a mem-ber of the Union.Upon the entire record in the case, we find, contrary to the TrialExaminer, that the respondent did not discharge Hans Plaehn in vio-lation of Section 8 (3) of the Act.We shall, accordingly, dismissthat allegation of the complaint.3.The Trial Examiner found that certain activities on the part of'the respondent illegally interfered with the free choice of bargainingrepresentatives by the respondent's employees.The Trial Examineraccordingly recommended that the election held on September 3 and 4,1946, be vacated and set aside.For the reasons stated below, we findit unnecessary to pass upon this recommendation.Section 9.(b) of the National Labor Relations Act, as amended,provides, among other things, that no labor organization may be cer-tified as the representative of guards if it admits employees other thanguards to membership.The term guard is intended to apply to anyindividual "employed as a guard to enforce against employees andother persons rules to protect property of the employer or to-protectthe safety of persons on the employer's p'remises."The restrictionsimposed by this section thus are intended to apply to guards perform-ing monitorial duties.The guards here involved plainly perform such monitorial duties.They fall roughly into five categories : gatemen, gangplank men, hatchwatchmen, ship deck patrols, and men who watch cargo on the docks.Their duties, generally speaking, are chiefly concerned with the guard-ing of property against fire and theft, and involve the application andenforcement of rules against employees and other persons. Inasmuchas both the Union and the Seafarers admit to membership employeesother than guards, Section 9 (b) requires the dismissal of the petitionin the representation case.,'We shall therefore order that the petitionbe dismissed.Upon the entire record in the case, and pursuant to Section 9 (c)and 10 (c) of the National Labor Relations Act, as amended,6 CfN. L. R. B. v. E. C. AtkinscfCo. (C. C. A. 7),decided September24, 1947, 165 F.(2d) 659. YOUNG PATROL SERVICE407,IT-IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Hilary Young, doing businessasYoung Patrol Service, San Francisco, California, 'filed by ShipClerks' Association, Local 34, ILWU, CIO, in Case No. 20-R--1768,be, and it hereby is, dismissed ; andIT IS HEREBY FURTHER ORDERED that the respondent, Hilary Young,doing business as Young Patrol Service, San Francisco, California,and his agents, successors, and assigns shall :1.Cease and desist from interfering with, restraining, or coercinghis employees in the exercise of the right to self -organization, to formlabor organizations, to join or assist Ship Clerks' Association, Local34, ILWU, CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, by soliciting members for or encouragingmembership in the Seafarers' International Union of North America,A. F. L., warning his employees not to become or remain members ofShip Clerks' Association, Local 34, ILWU, CIO, or inducing andwarning his employees to become members of Seafarers' InternationalUnion of North America, A. F. L.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Mail to each of his employees in the San Francisco Bay area acopy of the notice attached hereto marked "Appendix A," 6 and post acopy or copies of such Appendix A at his office in San Francisco, Cali-fornia.Copies of this notice, to=be furnished by the Regional Directorfor the Twentieth Region, shall, after being duly signed by the re-spondent, be posted by the respondent immediately upon receiptthereof, and maintained by him for sixty (60) consecutive days inconspicuous places in his office or offices, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, or covered by any other material;(b)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent discriminatorily discharged employees in violationof Section 8 (3) of the Act, be, and it hereby is, dismissed.v6 In the event this Order is enforced by decree of a Circuit Court of Appeals,there shallbe inserted in the notice before the words "A Decision and Order,"the words"A Decreeof the United States Circuit Court of Appeals Enforcing " 408DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that :I WILL NOT in any manner interfere with, restrain, or coerce myemployees in the exercise of their right to self-organization, toform labor organizations, to join or assist SHIP CLERKS' AssoclA-TION, Local 34, ILWU, CIO, or any other labor organization, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection by solicit-ing members for or encouraging membership in the SEAFARERS'INTERNATIONAL UNION OF NORTH AMERICA, AFL, warning myemployees not to become or remain members of SHIP CLERKS' As-SOCIATION,Local 34, ILWU, CIO, and inducing and warning myemployeestobecome members Of SEAFARERS' INTERNATIONALUNION OF NORTH AMERICA, AFL.All my employees are free to become or remain members of the above-named union or any other labor organization. I will not discriminatein regard to hire or tenure of employment or-any term or conditionof employment against any employee because of membership in oractivity on behalf-of any such labor organization.HILARY YOUNG, D/B/A YOUNG PATROL SERVICE,By ------------------------------------------Dated------------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Thomas J. Davis, Jr.,for the Board.Dreher, McCarthy and Erickson,byMessrs.Erlando 0. EricksonandFrank J.McCarthy,of San Francisco,Calif., for the respondent.Gladstein, Andersen,Resner and Sawyer, byMessrs.George R. AndersenandEwing Sibbett.of San Francisco,Calif., for the Union.Messrs. Hal C. BanksandWalter F. Lambertzof San Francisco,Calif., for theSeafarers.STATEMENT OF TIlE CASEOn May 17, 1946, Ship Clerks' Association, Local 34, ILWU, CIO, herein calledthe Union,filedwith the Regional Director for the Twentieth Region (SanFrancisco,California),of the National Labor Relations Board, herein called the YOUNGPATROL SERVICE'409Board, a petition for certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act, allegingthat a question concerning representation affecting commerce within the meaningof the Act had arisen with respect to guards and patrolmen of Hilary Young,doing business as Young Patrol Service, herein called the Respondent, employedat or on the San Francisco Bay water front. Pursuant to notice, a hearing washeld on said petition at which Seafarers' International Union of North America,herein called Seafarers, intervened claiming to represent these employees of theRespondent.On August 12, 1946, the Board issued its Decision and Direction ofElection ordering that an election be conducted among the Respondent's -waterfront guards and watchmen, excluding office employees, sergeants and others ina supervisory status, to determine whether or not these employees desired to berepresented by the Union or the Seafarers.The election was held on September 3 and 4, 1946, and the Seafarers securedthe largest vote.'On September 10, 1946, the Union filed objections to the conductand results of the election.On November 13, 1946, the acting Regional Directorfor the Twentieth Region issued his report on the objections to the election, andrecommended that the Board direct a hearing on the objections. Thereafter,both the Respondent and the Seafarers filed exceptions to certain portions of thereport of the acting Regional Director, but also requested that the Board order ahearing on the objections.Meanwhile, on October 31, 1946, the Union filed acharge against the Respondent alleging violation of Section 8 (1) and (3) ofthe Act, and thereafter the Board ordered both cases consolidated.Pursuant to the charge filed on October 31, 1946, the Board through the actingRegional Director for the Twentieth Region, issued its complaint dated January9,,1947, against the Respondent,. alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) of the Act. The same day the Board issued notice ofconsolidated hearing.Copies of the complaint accompanied by notice of hearingin the consolidated cases were duly served upon the Respondent, the Union andthe Seafarers,With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent had interfered with, restrained, and coerced his employeesin the exercise of the rights guaranteed by Section 7 of the Act as follows:(1) since about April 1, 1946: (a) persuaded,.and warned his employees not tobecome or remain members of the Union, (b) urged, persuaded and warned hisemployees to become members of the Seafarers, and (c) made discouraging,'con-demnatory, and prejudicial remarks concerning the Union; (2) about July 25,1946, transferred James Walsh from assignment as guard on a dock to assignmentas guard on a ship; discharged Hans Plaehn aboutJuly25, 1946, and JamesOrmsby about November 3, 1946, and has since refused to reinstate any of thembecause of their membership in or activities on behalf of the Union; and (3)continued to engage in such practices after participation in a representationhearing before the Board and while an election was pending.Thereafter the Respondent filed his answer denying the commission of theunfair labor practices alleged in the complaint, and alleging that Ormsby wasdischarged for cause.Pursuant to notice, a hearing was held at San Francisco, California, January20 to 23, inclusive, 1947, before J. J. Fitzpatrick, the undersigned Trial Examinerduly designated by the Chief Trial Examiner.The Board, the Respondent and'The election result was as follows:approximate number of eligible voters 165, voidballots 1,votes cast for Union 56, votes cast for Seafarers 71, challenged ballots 10. 410DECISIONS OF, NATIONAL LABOR RELATIONS BOARDthe Union were represented by counsel, the Seafarers by two officials.All par-ticipated in the hearing and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to present testimony bearing upon the issues.At the conclusion of the Board's case, Respondent's counsel moved to dismiss thecomplaint because of lack of supporting evidence.The motion was denied. 2Atthe conclusion of the hearing an unopposed motion was granted to conform thepleadings to the proof in formal matters.The parties waived oral argument,but since the close of the hearing counsel for the Respondent and for the Unionhave filed briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses, theundersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHilary Young, doing business as Young Patrol Service, has his office and place ofbusiness at San Fiancisco, California, where he supplies approximately 250 civilianwatchmen and guards for ships, terminals, docks and piers located on the waterfront in San Francisco Bay and its tributaries. The ships are engaged in trans-portation of, and the docks, piers and terminals in the loading, unloading and tem-porary storage of, water-borne cargos moving in interstate and foreign commerce.The Respondent also furnishes approximately 50 employees for similar services inthe San Francisco uptown area for railway yards, manufacturing establishments,office buildings, hotels, stores and occasional public gatherings.The Respondent'sannual receipts for such services are substantial'Despite its denial, the under-signed finds that the Respondent is engaged in commerce within the meaning ofthe Act.4iH. THE ORGANIZATIONS INVOLVEDShip Clerks' Association, Local 34, ILWU, CIO, and Seafarers' InternationalUnion of North America (A. F of L ) are labor organizations, admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. ForewordApparently none of the Respondent's employees were organized prior to thespring of 1946.The latter part of April of that year the Union started to organizeRespondent's water-front guards and watchmenThe campaign met with somesuccess and on May 17, 1946, as above found, the Union claiming a majority, fileda petition for investigation and certification of representatives.This activity onthe part of the Cnion apparently stimulated activity on the part of he Seafarers,and as a result, both unions were placed on the ballot of the Board-ordered election.The hearing on the petition was held on June 13, but prior to this hearing andabout May 24, the Respondent and the Union entered into an agreement for a con-2The Respondent at this time also moved to dismiss the objections to the conduct andresults of the election on the same grounds. This motion is in effect denied, as will here-after appear.IFindings as to the business of the Respondent are based on allegations in the complaint,not denied or otheiwise referred to in the answer, and the Boaid's Decision and Directionof Elections in the representation proceeding consolidated with the complaint case herein.4The Boaid, in its Decision and Direction of Election, similarly loured the Respondentsubject to its jurisdiction.See 69 N. L. R B 1376. YOUNG PATROL SERVICE411sent election by mail ballot between June 6 and June 13, 1946, in the agreed unit.This agreement was later canceled because of the failure of the Seafarers to agreethereto, whereupon the representation proceeding went to a hearing followed bya Decision and Direction of Election.5The record in the consolidated cases shows without dispute that the sergeantswho supervise the above watchmen and guards exercise ditties of a supervisorynature as that term has been defined by the Board.B. InterferenceNotwithstanding the apparent willingness on the part of the Respondent tohave the question of representation decided by the orderly democratic ballotprocess, as indicated in the consent election agreement entered into in May abovereferred to, there is credible and sometimes undisputed testimony that theRespondent discouraged employees from selecting the Union as their representa-tive In the early stages of the campaign, and when the Seafarers campaign formembers started the Respondent encouraged and even assisted in that campaignwhile continuing to discourage membership in the Union. James Ormsby, one ofthe early and active Union members, and whose discharge will be discussed here-after, testified credibly that in April, during the early stages of the Union organ-izing campaign, Manager Ray asked him while he was in the office one pay dayhow the Union was getting along, and on being told that the Union was doing"pretty good," Ray volunteered to Ormsby the information that he could not tellhim whether he should join a union or not, but added, "if you do get the Unionyou will only get 40 hours and a dollar an hour, and you won't be any better off." eThere is credible testimony, most of it undenied, on the part of a number of theemployees who worked under Sergeant Gleason that in May, June, and early July1946, Gleason, on company time, introduced Seafarers' Organizer Lambertz tothe employees under him, and otherwise assisted Lambertz in securing membersfor that Union. In fact, Sergeant Gleason testified and admitted that until earlyJuly he not only introduced Lambertz to the employees under him on occasionsbut also assisted Lambertz in distributing Seafarers' applications and in securingseveral employees' signatures theretoGleason further testified that, while nota member of the Seafarers, he told the men working under him that they wouldbe better off if they joined the S'eafaiers than the Union.Gleason's further testi-mony is credited that his activities in the above respect continued until July when,in a conversation with Manager Ray, he casually mentioned that he was intro-ducing Organizer Lambertz to his men ; and. that he discontinued such practicethereafter when Ray warned him that such activities would get the Respondentinto trouble.?Case 20-R-1768, 69 N L R B 1376.Ray dun not specifically deny this credited testimony of OrmsbyHowever, Ray diddeny having made a somewhat similar comment to another employee, MacDougall, and fol-lowed this denial by testif} ing that he had never made "that statement" to "any of the menat any time " Ray further testified that from the beginning of the organizing campaign inearly April until the election in September, as manager, lie assumed a neutral attitude to-waid the election and the participants theiem, and repeatedly instructed all sergeants toLikewise maintain an inipaitail attitude in Union matters when talking to rank and fileemployeesThese instructions, if given, weie not called to the attention of the employees.As will heieaftcr appear, there is credible and sometimes uncontradicted testimony thatsome sergeants pursued a very unneutial policy of which fact Ray became aware. Underthe circumstances Ray's implied denial of the above testimony is not credited7 Gleason's testimony is further credited that the July talk with Ray was the only timethat lie discussed the subject of Union activity in the plant with Manager Ray, or when thelatter made any mention of the subject to him. 412DECISIONSOF NATIONALLABOR,RELATIONS BOARDA number of employees testified relative to anti-Union and pro-Seafarer ac-tivity on the part of-Sergeant Brown during May and June prior to the election.Andrew MacDougall, active for the Union, testified to numerous talks withBrown about the Union on company time 'during the month of May 1946; thatduring these talks Brown referred to Union members as "a bunch of bums" andstated that if the Union got in the plant the Respondent would have little to doabout calling the men to work ; that he as well as the Respondent favored the Sea-farers, and that MacDougall should join that union if he expected considerationfrom the Respondent.'-Grover H Gandy, who joined the Union about the time he began to work forthe Respondent in May 1946, testified that in June, Sergeant Brown asked himwhile on the job if he belonged to the Union, and observed that the employees'jobs depended upon the way they voted in the coming election, "if we wentUnion we wouldn't have no job" Richard G Walton, a former employee whojoined the Union when he returned to work for the Respondent in June 1946,testified to several conversations with Sergeant Brown, in July and Augustwherein Brown told him that the Seafarers was the only union-that amountedto anything ; and that prior to voting on election day in September,' Brown toldhint that the water-front guards would probably vote CIO but that the uptownguards would vote A F. of L. and swing the election.Sergeant Brown categorically denied the statements and activities attributedto him by MacDougall, Gandy and Walton. His denials are not credited as therecord shows without dispute that during this period Union representativescomplained to the Respondent about anti-Union and pro-Seafarer activities ofthe sergeants .9In September, the day after the election had apparently been lost by theUnion, James Ormsby, heretofore referred to as active for the Union, went tothe Respondent's office intending to resign as watchman because he was em-barrassed by the outcome of the vote.Manager Ray told Ormsby that all hehad to do was to "go along with the boys" and join the Seafarers and "everythingwill be all right."About the middle of September (and after objections to theconduct of the election had been filed) Manager Ray, in the presence of SergeantJust, asked Ormsby when he was going to get his A. F. of L. button 30By such interference with one union and favoritism towards another unionon the part of Respondent's responsible supervisors, at the very time when theBoard's processes were being utilized to permit the employees to make their ownfree choice of bargaining representatives, the Respondent, by the totality ofsuch conduct, has interfered with, -restrained, and coerced his employees in theexercise of the rights guaranteed in Section 7 of the Act, and in violation ofSection S (1) of the Act.8The election was held on September 3 and 4, 1946, apparentlyone day on the SanFrancisco side, and the other day on the Oakland side of the Bay.°On two occasions in May and June, General Manager Ray admitted receivingcomplaintsfrom Union Organizer Griffin relative to the activities of his sergeants.Griffin also testifiedcredibly and without dispute that in early May she telephoned the Respondent's office andtalked with Bud Young, son of Hilary Young and who occupied apparentlyabout the sameposition in management as Manager Ray, complaining about the anti-Unionactivities ofthe sergeants, and that Bud Young told her that he could not prevent thesergeants fromexpressing their own opinion about the UnionBud Young did not testifyand there wasno showing that lie was not available as a witness10Finding based upon ciedited and uncontradicted testimony of Ormsby. YOUNG PATROLSERVICEC. Discrimanation413JamesW. Walsihand Hans Plaehn:Walsh came to work for the Respondent inSeptember 1945 as a guard on a ship. About October of that year, he was trans-ferred to gate watchman at Moran's Towing and Transportation Co. dock at the19th Avenue Pier.He worked the late or "graveyard" shift (from midnight to8 a. m.) at this dock job until July 16, 1946, when he was transferred to a job asship guard again, which latter type of work he was still doing for the Respondentat the time of the hearing. Plaehn came to the Respondent in July 1942 andserved as a guard in various capacities until the fall of 1944At that time heplanned to quit, but was offered and accepted "steady work" on the second orswing shift at the Moran dock. Plaehn also worked continuously at this job untilhis release on July 26, 1946.He has not since been rehired by the Respondent.Walsh joined the Union in April and Plaehn joined it in May 1946. Both wereactive members and did some soliciting.As found above, Sergeant Gleason inJune, on company time, introduced Walsh to Seafarers' representative Lambertz,who solicited Walsh to join.Although Sergeant Gleason told Walsh at the timethat the Seafarers was the "best union," the latter refused to join, stating toboth that he was already a member of the CIO. About the same time of theyear, an organizer for the Seafarers solicited Plaehn to join. Plaehn also refused,and said that he was a member of the Union. In view of the Respondent'sassistance to Lambertz and the Seafarers during this period, as hereinabovefound, it is a reasonable assumption, herein found, that in June 1946, theRespondent knew that both Walsh and Plaehn were'members of the Union andhad refused to join the Seafarers.Moran Towing and Transportation Co., herein called Moran, was a valuablecustomer or client of the Respondent. In addition to furnishing guards for the,dock at the 19th Avenue Pier, the Respondent also furnished guards for a numberof ships that were under Moran's control. At various times, Moran complainedto the Respondent about the type of service being rendered by the guards. Aboutthe 1st of July, Major Locke, who was in charge of Moran's business on thePacific Coast with headquarters in San Francisco, telephoned Manager Ray, incriticism of the dock serviceLocke told Ray that too much electricity was beingburned on the dock at night, tools were being lost or stolen and the day man wasnot answering the telephone properly.As a result of this criticism, Ray, accom-panied by Sergeant Just, investigated and caused the day guard, Marconi, to betransferred to a ship, and put a recently hired ex-service man by the name ofCowan in his place.At this time the second shift job held by Plaehn and thethird shift job held by Walsh were not disturbed, nor were either of them in-formed of the complaint or in any way criticized by Ray or Just."11This testimony as to the complaint registered with the Respondent by Major Locke isbased upon the testimony of Manager Ray as corroborated by Sergeant Just.Leslie Lub-liner,a field examiner for the Board who had been called as a witness by the Respondent onother matters, testified on cross-examination, over the objection of the Respondent that itwas not within the scope of the direct examination, that he had investigated the case andhad interviewed Major Locke who told him that, while he had complained of the servicegiven to Moran by some of the Respondent's guards and watchmen, the services of theguards at the 19th Avenue Pici were satisfactory.This hearsay testimony is disregarded.The record discloses that Major Locke was available and could have been called by theBoard to testify as to these events.Furthermore, the record otherwise shows that the dayguard on the dock was transferred from 19th Avenue about the 1st of July and was stillworking as it ship's guard at the time of the hearing. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is the testimony of Manager Ray that the transfer of Walsh and the elimi-nation from the pay roll of Plaehn came about as a result of a further telephonecomplaint from Major Locke. According to Ray, about 4 o'clock in the afternoonof July 25, Major Locke telephoned him and appeared to be greatly incensed.He stated that he had been trying to get the 19th Avenue dock but that theguard did not answer the telephone, and insisted that the guards on both thesecond and third shifts be replaced as he had requested when Marconi was trans-ferred several weeks before.Ray testified that immediately after this talk withLocke, he (Ray) tried to get Plaehn, (the watchman then on duty at the Morandock) over the telephone but was unsuccessful ; that lie then instructed SergeantVaughn to notify both Plaehn and Walsh to report to the office the next dayand to transfer them to ship jobs. Although, as above found, Ray's testimonyhas not always been credited, his testimony relative to the July 25 talk withMajor Locke stands uncontradicted (except as to the hearsay testimony ofField Examiner Lubliner heretofore disregarded), and is credited especiallyas it fits inwith the events that developed thereafter.The next day when Walsh reported Ray told him that he was being takenoff the gate and placed on a ship as a guard because he "loafed"and stayed inthe shack too much.' At the time Walsh apparently made no objection to thiscriticism and the new assignment.His work as a ship guard is not as regularnor does he receive as much pay as he did on the more steady dock job.As he had been requested to do, Plaehn reported to the Respondent about 9o'clock on the 26th of July.He asked Ray why he had been sent for and whatwas the matterRay told him that he was "too long on that job," and thatthere were complaints that he was "too lazy, you won't get up, you won't donothing."This comment so incensed Plaehn that he removed his badge, his identi-fication card and his cap (accoutrements of his job as watchman) and threwthem on the table. Ray then said to Plaehn, "You are not fired, you are quitting,"to which Plaehn replied, "Never mind about that," and demanded to know whohad sent in the complaint about him.Ray replied that it was the "uptownoffice "Plaehn then inquired of Captain Goodwin, apparently in charge ofMoran's office on Battery Street, San Francisco, about the complaints.Good-win told him that there had been no complaints of any kind registered againsthintPlaehn returned to the Respondent's office and accused Ray of fabricatingthe claim.He went to the Moran dock for his coat and other personal propertyWhile there he saw again Captain Goodwin, as well as Captain Doucet whoworked under Major Locke, and one or two other officials (but apparently notincluding Locke).Plaehn again inquired if any of them had sent in a com-plaint against him, and was informed that none of them had done so. Noneof the above credited testimony of Plaehn is seriously disputed, except that itis the contention of the Respondent that on July 26 and before Plaehn conferredwith Ray, Plaehn was offered and refused a job as a ship guard. The only testi-mony in support of this contention is that of Ray who testified that DispatcherVaughn telephoned Plaehn early in the morning of July 26 and offered him12This shack or shed was located just inside the gate to the dock ordinarily used bypedestriansA person on foot showed his pass at the shack window and the guard insidethe shack released the lock on the gate thereby admitting the pedestrianAbout 75 feetaway fiom the shed was a pay telephone station by which outside communication wasmade to the guard on duty at the dock. There is another larger gate by which access to thedock was gained by trucks.This gate was padlocked and it was necessary for the guardto leave the shed and go to the gate itself to unlock itThe record shoes that in cold,stormy weather and especially at night it was the custom for the guard on duty to spendmost of his time in the shack, sometimes with the windows and door closed YOUNG PATROL SERVICE415a job as guard on a ship that was due in port that morning, .but that Plaehn,instead of accepting the job, came to the office and turned in his badge andidentification card, thereby clearly indicating that he intended to quit his job.This hearsay testimony of Manager Ray is rejected Inspector Vaughn wasnot called as a witness to testify directly as to what instructions, if any, he hadgiven Plaehn on July 26, and there was no showing that Vaughn was unavail-able as a witness.Moreover,Manager Ray's testimony as well as Plaehn'stestimony, make it clear that Plaehn came to the Respondent's office the morningof July 26, because of specific instructions issued by Ray for him to do so. Ananalysis of Ray's testimony as to his conversation with Plaehn on July 26iand of Plaehn's testimony in that respect, establishes that up to that time,Plaehn did not know why he had been called to the office, or what the com-plaints were against him. It is therefore found that Plaehn was not offered ajob as ship guard.ConclusionsSumming up the facts existing in the summer of 1946, we find, (1) a questionconcerning representation open for decision by the employees and with Respondentin the position of assisting one of the competing unions and interfering with theefforts of the other organization; (2) Walsh and Plaehn, both experienced em-ployees with good records, known to the Respondent to be members and activefor the Union and to have refused to join the Seafarers; (3) the Respondent, aservice organization, anxious to placate and keep a valued but critical customer,(Moran) 'a transferring about July 1, the day shift dock guard, because of Moran'scomplaint of poor service, and on July 26, transferring Walsh from the secondshift and removing Plaehn from the third shift of the dock allegedly because ofanother Moran complaint.Giving consideration not only to the assistance the Respondent rendered theSeafarers and his interference with the efforts of the Union, as above found, butalso to Respondent's efforts as a service oiganization to meet the reasonabledemands and need of his customers, the undersigned is of the opinion and findsthat the transfer of Walsh from dock work to ship work was not discriminatorybut came about because of the Moran complaint. Strengthening this conviction isthe fact that at the time Walsh did not question the reason for his transfer.Itwill therefore be recommended that the complaint be dismissed insofar as italleges discrimination by the Respondent in regard to the hire and tenure ofemployment of WalshAssuming that Plaehn's removal from the dock job was also inevitable becauseof the Moran complaint, he was entitled to the same treatment as Walsh in viewof his previous good record and longer period of service. On July 26 he was notoffered a ship job, and Manager Ray's criticism to him that he was "too long onthe job," "too lazy, you won't get up, you won't do nothing," clearly implied thathe was about to be discharged.Ray confirmed this conviction when, highlyincensed at such criticism, Plaehn threw his badge on the table, the manageradded, "You are not fired, you are quitting."Under all the circumstances, andespecially in view of the respondent's anti-Union attitude as hereinbefore found,the undersigned finds that Plaehn was in fact discharged; and that by suchdischarge the respondent has discriminated as to his hire and tenure of employ-ment to discourage membership in the Union and encourage membership in theSeafarers in violation of the Act."The Respondent ceased serving Moran September 20, 1946, when that concern ceaseddoing business on the West Coast 416DECISIONS OF NATIONAL LABOR -RELATIONS BOARDJames Ormsby:Ormsby was also an experienced guard. At the time of thehearing he was employed elsewhere, but he had worked as a guard for the Re-spondent from December 1941 until his discharge on November 4, 1946.Hejoined the Union the first of May 1946, and thereafter was very active solicitingboth off and on company property.As has been previously found, Manager RayinMay attempted to discourage Ormsby's union activity by suggesting possiblehandicaps to the employees if the Union won the election, and in December, afterthe election, suggested that he join the Seafarers.On November 1, Ormsby, while talking to Sergeant Brown, was critical of theRespondent and stated that he understood from Art, the man with whom he wasworking, that the Respondent had an order in with an A, F. of L. hiring hallto furnish 50 guards for the Respondent as needed, 3 at a time.Brown repliedthat Respondent could hire men wherever he wanted to-do so."The afternoon of November 3, 1946, Sergeant Just, while on -a casual inspec-tion trip, found Ormsby with a book or magazine in his hand and warned himagainst reading while on duty.Later the same afternoon Sergeant Marler foundOrmsby again reading and warned him that he would be looking for a job soon.As a result of the reports made by Just and Marler, Manager Ray dischargedOrmsby on November 4.There is credible and undisputed testimony that in 1944 Ormsby was criticizedby Manager Ray for falling asleep at work ; that in August 1946 he was trans-ferred from a Matson Building watchman's job upon complaint of the buildingsuperintendent that Ormsby read while on duty and failed to ring the hourlytime-clock ; and that at least 15 or 20 times prior to November 3, 1946, sergeantshad requested Ormsby not to read while working, stating that it was against theRespondent's rules.The undersigned is of the opinion that the complaint should bedismissed inso-far as it alleges the discriminatory discharge of Ormsby.While it is true thatOrmsby was known as one of the most active of the Union men, it is also truethat on numerous occasions he had displayed an utter disregard of proper in-structions from his supervisors.These facts and particularly his conduct onNovember 3, do violence to an assumption that the Respondent, being anti-Union,was looking for an excuse to fire Ormsby.Furthermore, in September, 2 monthsbefore the discharge, Manager Ray went out of his way to explain to Ormsby, ineffect, that while his union had lost the election, that fact did not mean thatOrmsby should quit his job. Such an attitude by management is not indicativeof a desire.to eliminate an employee because of his union activities."14The above findings as to what transpired on November 1 is based upon the testimonyof Ormsby.Brown testified that he did not recall the above conversationIn this con-nection it is to be noted that November 1 was subsequent to the filing of objections to theconduct of the elections and also subsequent to the filing of the charge herein, and thequestion of representation was still an open one.While it wasstill incumbent upon theRespondent to remain neutral,he was, as Brown stated, under no obligation,contractedor otherwise,to select his employees from any particular source.The finding is made onlyas evidence that the Respondent knew 3 days before Ormsby's discharge,that Ormsby wasaggressively active for the charging UnionThere is some conjectural evidence that theRespondent in the later fall of 1946 made a deal with Seafarers,which if true,would haveamountedto an unneutral preference to the Seafarers in hiringThis testimony, lackingcorroboration, is not credited in view of its flat denial.1bOn the other hand, Manager Ray's September comments to Ormsby should not beconstrued as an endorsement of Ormsby'swork recordup to thattimeTaken in theircontext,Ray's comments actually had nothing to do with Ormsby's work record, butamounted in effect to a suggestion of a method whereby Ormsby could get out of whatOrmsby described as an embarrassing position because the Union lost the election. YOUNG PATROL SERVICE417fJpon theentire record in the case the undersignedtherefore finds that theRespondent discharged Ormsby onNovember 3, 1946,and has since refused toreinstate him for reasons other than those alleged in the complaint, and that bysuch discharge Respondent has not violatedSection 8(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate and substantial relation to trade, traffic;' and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in and is engagingin certain unfair labor practices affecting commerce, it will be recommended thathe cease and desist -therefrom, and take certain athrmative action which theundersigned finds will effectuate the policies of the Act.It has been found that the Respondent discriminatorily discharged Hans Plaehnon July 26, 1946, instead of transferring him to-other work. It will therefore berecommended that the Respondent, upon request, restore Plaehn to his formeror substantially equivalent position's which he would have held absent the dis-crimination, and make him whole for any loss of pay he may have suffered byreason of the discrimination by payment to him of a sum of money which lienormally would have earned as wages since July 26, 1946, to the date of the offerof employment, less his net earnings 17 during that period.Since it has been found that the Respondent engaged in conduct proscribed bythe Act, by discouraging membership in the Union and encouraging membershipin the Seafarers, it will be recommended that the Respondent cease and desistfrom in any manner interfering with the rights of his employees.The unlawful activities on the part of the Respondent above referred to, tookplace at a time when employees were being asked to indicate their free choiceof a bargaining representative in an uncoerced election, and illegally interferedwith this free choice. It will therefore be recommended that the election held onSeptember 3 and 4, 1946, be vacated and set aside.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS 'OF LAW1.Ship Clerks'Association,Local 34, ILWU, CIO, andSeafarers'InteinationalUnion of NorthAmerica (A. F. of L.)are labor organizations within the meaningof Section 2 (5) of the Act.2.By interfering with, restraining,and coercing his employees in the exerciseof the rights guaranteed in Section7 of the Act,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.16Employment at a "substantially equivalent" position does not constitute complianceunless the "same" position no longer exists.The remedial provisions of the Act contem-plate the restoration as nearly as possible of the situation which would have existedexcept for the discrimination.SeeMatter of The Chase National Bank of the City of NewYork, San Juan, PuertoRicoBranch,65 N. L R. B 827.17Matter of Crossett Lumber Co.,8 N. L. R B. 440, 497-498. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD3By discriminating in regard to the hire and tenure of employment ofHans Plaehn, thereby discouraging membership in a labor organization, theRespondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.5Respondent has not discriminated in regard to the hire and tenure ofemployment of James Ormsby or James Walsh, within the meaning of Section8 (3) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent, Hilary Young, doing business as YoungPatrol Service, of San Francisco, California, his agents, successors, and assigns-,hall1Cease and desist from:(a)Discouraging membership in Ship Clerks' Association. Local 34, ILWU,C10, or any other labor organization, by discharging any of his employees, orotherwise discriminating in regard to their hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with, restraining, or coercing his em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist Ship Clerks' Association,- Local 34, ILWU, CIO, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in conceited activities for the purpose of col-lective bargaining, or other mutual aid or protection, as guaranteed in Section7 of the Act.2Take the following affirmative action -which the undersigned finds willeffectuate the policies of the Act:(a)Offer immediate employment to Hans Plaehn, at the same or substantiallyequivalent position which he would have held absent discrimination, withoutprejudice to his seniority or other rights and privileges, discharging, if neces-sary, any other worker hired since July 26, 1946, the date of 1'laehu's discharge,and make Plaehn whole for any loss of pay which lie may have suffered byreason of the discrimination against him in the manner provided herein in thesection entitled, "The remedy" ;(h)Mail to each of his employees in the San Francisco Bay area a copy ofthe notice attached hereto marked "Appendix A," and post a copy or copies ofsuch Appendix A at his office in San Francisco, CaliforniaCopies of thisnotice, to be furnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the Respondent's representative, be posted as aboveset forth by the Respondent immediately upon receipt thereof, and maintainedby him for sixty (60) consecutive days in conspicuous places in his office oroffices, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered, by any other material;(c)Notify the Regional Director for the Twentieth Region in writing withinten (10) clays fro mthe receipt of this report, what steps Respondent has takento comply therewith.It is further recommended that unless on or before ten (10) clays from thedate of the receipt of this Intermediate Report, the Respondent notifies said,Regional Director in writing that he will comply with the foregoing recommenda= YOUNG PATROL SERVICE419tions, the National Labor Relations Board issue an order requiring Respondentto take the action aforesaid.It is further recommended that the complaint, insofar as it alleges that theRespondent discriminated in regard to the hire and tenure of employment ofJames Walsh and James Ormsby, be dismissed.It is also recommended that the Board election which was held on September3 and 4, 1946, be vacated and set aside.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of serviceof the order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; and anyparty or counsel for the Board may, within the sauce period, file an original andfour copies of a brief in support of the Intermediate Report. Immediately uponthe filing of such statement of exceptions and/or briefs, the pai ty or counsel forthe Board filing the same shall serve a copy thereof upon each of the other partiesand shall file a copy thereof with the Regional DirectorProof of service on theother parties of all papers filed with the Board shall be promptly made asrequired by Section 20365.As further provided in said Section 20339, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten (10) days from the date ofservice of the order transferring the case to the Board.J J FITZPATRICIc,Trial Exam rner.Dated March 24, 1947.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that:IWILL OFFER TO AAyS PLAEIi.v- immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole forany loss ofpaysuffered as the result of the discriminationIWILL NOT in any mariner interfere with, restrain, or coerce my employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist SHIP CLERKS' ASSOCIATION, LocAL 34, ILWU-CIO, or anyother labor organization. to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.All my employees are free to become or remain members of the above-namedunion or any other labor organizationIwill not discriminate in regard to hireor tenure of employment or any teim or condition of employment against any766972-4S-vol 75-28 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee because of membership in or activity on behalf of any such labororganization.IIILARY YOUNG,D/B/A YOUNG PATROL SERVICE,ByDated------------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.